Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/202019, and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matussik (DE102012213234) in view of Ochiai (JP2011189868).
As to independent claim 1, Matussik teaches a motor comprising: a rotary shaft; a motor unit (15) that rotates the rotary shaft (see figure 1, inherent to rotate the motor 15); a circuit board (20) that controls rotation of the rotary shaft; a case (13) including a circuit accommodating recess (see figure 4) that accommodates the circuit board (20); and a cover (18) that closes an opening (see figures 1 and 4) of the circuit accommodating recess, wherein the cover (18) includes an outer rib (see annotated figure 1) and an inner rib (see annotated figure 4), the outer rib (see figure 1)  is located outward from an open end surface of the circuit accommodating recess (see figure 4) and projected from a peripheral edge of the cover toward a side of a front surface (see figure 4) and a side of a rear surface of the cover (18), and the inner rib (see annotated figure 4) is located inward from the open end surface and projected toward at least one of the side of the front surface of the cover (18) or the side of the rear surface of the cover as shown in figures 1 and 4.  

    PNG
    media_image1.png
    703
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    805
    media_image2.png
    Greyscale

However Matussik teaches the claimed limitation as discussed above except a synthetic resin cover.
Ochiai teaches a synthetic resin cover (26) as shown in figure 4 and abstract, for the advantageous benefit of suppressing noise radiated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matussik by using a synthetic resin cover, as taught by  Ochiai, to suppress noise radiated..
As to claim 2/1, Matussik teaches wherein the inner rib (see annotated figure 1) includes a looped portion (se annotated figure 1)) arranged along an inner peripheral surface of an open end of the circuit accommodating recess  as shown in figure 1.  
As to claim 3/1, Matussik teaches wherein the case (13) include a step (see figures 1 and 4) on an outer peripheral surface of an open end of the circuit accommodating recess to receive the outer rib (see annotated figure 1) as shown in figures 1 and 4.  
As to claim 4/1, Matussik teaches wherein one of the open end surface and a portion of the cover (18) opposing the open end surface includes a projection looped along the open end of the circuit accommodating recess (see annotated figre 1) and having a width that is narrowed toward a distal end in a projection direction as shown in figures 1 and 4.  
As to claim 5/1, Matussik teaches wherein the outer rib ( see annotated figure 1) is identically shaped on the front surface and the rear surface of the cover (18) as shown ion figure 1.  
Allowable Subject Matter
Claim 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claims 6 and 7 depend on claim 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	August 13, 2022